              Case 1-19-42769-nhl     Doc 33     Filed 06/20/19     Entered 06/20/19 23:46:31



Stephen Z. Starr, Esq.                                         Hearing Date/Time:
STARR & STARR, PLLC                                            July 11, 2019 at 11:45 a.m.
260 Madison Ave., 17th Floor
New York, New York 10016                                       Objection Deadline:
tel. (212) 867-8165                                            July 5, 2019 at 5:00 pm
fax. (212) 867-8139
email sstarr@starrandstarr.com

Attorneys for Creditors Domenick Cipollone
 and Anthony Cipollone

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:
                                                              Chapter 11 Case No.:
 VIRGINIA TRUE CORPORATION,
                                                              1-19-42769 (NHL)
                                   Debtor.




           DECLARATION OF STEPHEN Z. STARR IN SUPPORT OF MOTION BY
         CREDITORS DOMENICK CIPOLLONE AND ANTHONY CIPOLLONE, TO (I)
          CHANGE VENUE TO UNITED STATES BANKRUPTCY COURT FOR THE
           EASTERN DISTRICT OF VIRGINIA, OR (II) IN THE ALTERNATIVE TO
                           DISMISS CHAPTER 11 CASE

         I, STEPHEN Z. STARR, declare as follows:

         1.       I am over 18 years of age. My business address is 260 Madison Ave., 17th Floor, New

York, New York 10016.

         2.       I am a member of the Bar of this Court and am a member of Starr & Starr, PLLC.

         3.       I represent creditors Domenick Cipollone and Anthony Cipollone in the above-

captioned chapter 11 case (the “Bankruptcy Case”) of debtor Virginia True Corporation (the

“Debtor”).

         4.       This declaration is being submitted in support of the motion seeking entry of order (a)

changing the venue of the Debtor’s Bankruptcy Case pursuant to 28 U.S.C. §§ 1408(a)(1) and 1412,

and Rule 1014(a)(2) of the Federal Rules of Bankruptcy Procedure, to the United States Bankruptcy
            Case 1-19-42769-nhl       Doc 33     Filed 06/20/19      Entered 06/20/19 23:46:31




Court for the Eastern District of Virginia (Richmond Division), or (b) in the alternative for an order of

dismissal pursuant to section 1112(b)(1) of the Bankruptcy Code on the grounds that (i) the Debtor

does not have its domicile, residence, principal place of business or principal assets in this district, (ii)

or alternatively, that venue of the Debtor’s case should be transferred to the United States Bankruptcy

Court for the Eastern District of Virginia (Richmond Division) in interest of justice or for the

convenience of the parties, or (iii) alternatively, that the Debtor’s chapter 11 case should be dismissed.

        5.      This declaration is based upon my own personal knowledge, except as to such matters

stated upon information and belief, and as to such matters I believe them to be true.

        6.      The Debtor is not authorized to conduct business in New York. I base the foregoing

statement on the results of a search conducted on the website of the New York Secretary of State

Department of Corporations regarding “Virginia True Corporation” which yielded the result “No

business entities were found for Virginia True Corporation.” A true and correct copy of the search

results are attached hereto as Exhibit A.

        7.      The building at the address that was used in connection with the Debtor’s Bankruptcy

Case of 2689 Pitkin Avenue, Brooklyn, New York, 11208 appears to be a three story building with a

grocery store on the ground floor. I base the foregoing statement upon an Internet search of that

address and a picture obtained from a website know as Loopnet.com. A true and correct copy of the

search results are attached hereto as Exhibit B.

        8.      Based on a TLOxp1 “real property” search of 2689 Pitkin Ave., Brookyn, NY 11208,

 there appear to be seven (7) corporations or business entities associated with this address, but none is

 the Debtor. A true and correct excerpt of the search results are attached hereto as Exhibit C.




        1
          As described on its website, Trans Union’s TLOxp product provides as “advanced linking algorithms
[which] scour billions of public and proprietary records—on an estimated 95% of the U.S. population—to
deliver a comprehensive profile of people or businesses in seconds.”


                                                     -2-
            Case 1-19-42769-nhl       Doc 33     Filed 06/20/19     Entered 06/20/19 23:46:31




       9.       Of the seven corporations or business entities referred in the prior paragraph, at least

three (3) appear to be associated with the President of the Debtor, Benito R. Fernandez a/k/a B.R.

Fernandez, as follows:

                a) 578 Van Siclen Ave. Corp. See New York State Secretary of State, Division of

       Corporations search result attached hereto as Exhibit D;

                b) Horizons Investors Corp. See New York State Secretary of State, Division of

       Corporations search result attached hereto as Exhibit E; and

                c) MRI Enterprises Inc. See copy of “Decision After Trial” rendered in an action in

       New York Supreme Court, Suffolk County (Index No. 17029-05), dated March 9, 2016,

       rendered by Hon. Elizabeth Hazlitt Emerson, Justice Supreme Court attached hereto as Exhibit

       F (as downloaded from https://www.courtlistener.com/wpd/2016/03/09/bonanni_v._horizons_invs._corp..wpd

       last visited on June 20, 2019).

       10.      Attached hereto as Exhibit G is a true and correct copy of the Debtor’s bankruptcy

petition [ECF No. 1].

       11.      Attached hereto as Exhibit H is a true and correct copy of the Affidavit of Benito

Fernandez, sworn to as of May 3, 2019 [ECF No. 2].

       12.      Attached hereto as Exhibit I is a true and correct copy of the Debtor’s Schedules and

Statement of Financial Affairs [ECF No. 11].

       13.      The majority of the Debtor’s creditors are based in Virginia. I make the foregoing

statement based on reviewe of Schedules D, E. and F. See Exhibit I hereto.

       Executed at New York, New York on June 20, 2019.

                                                       By: /s /Stephen Z. Starr
                                                             Stephen Z. Starr


                        [Pursuant to 28 U.S.C. § 1746 an unsworn declaration under
                         penalty of perjury may be used in lieu of a sworn affidavit]

                                                     -3-
